Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	This is in response to the amendments filed on 12/15/2021. Claims 1-13 have been amended. Claims 1-13 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 20-21, filed 12/15/2021, with respect to the objections to claims 1, 2, 7, 8, and 13 have been fully considered and are persuasive.  The objections have been withdrawn.
Applicant’s arguments, see pages 21-23, filed 12/15/2021, with respect to the rejections of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s arguments, see page 23, filed 12/15/2021, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew S. Park on 02/07/2022.


1. (Currently Amended) 	An apparatus for detecting in-vehicle external data intrusion by comparing multiple information entropy, the apparatus comprising a processor configured to: 
	store, for each of a plurality of travelling environment conditions, an upper limit value and a lower limit value of predetermined first reference information entropy, an upper limit value and a lower limit value of predetermined second reference information entropy, and an upper limit value and a lower limit value of predetermined third reference information entropy for detecting external data intrusion on a vehicle, in the apparatus; 
	check a control signal associated with travelling of the vehicle by accessing an Electronic Control Unit (ECU) of the vehicle and check a current travelling environment condition of the vehicle; 
	collect N packets (N is a natural number equal to or larger than 2) sequentially generated through an in-vehicle Controller Area Network (CAN) communication network and generate a packet group formed of the N packets, and count each of the number of times of occurrence of a first overlapping event, a second overlapping event, and a third overlapping event by checking packet identifiers (IDs) allocated to the N packets forming the packet group, wherein the first overlapping event is generated when two packets having a same packet ID are continuously generated through the CAN communication network, the second overlapping event is generated when three packets having a same packet ID are continuously generated through the CAN communication network, and the third overlapping event is generated when four packets having a same packet ID are continuously generated through the CAN communication network; 
	estimate first criteria information entropy representing a quantity of information for first packet IDs generable through the CAN communication network under the current travelling 2Application No. 16/721,934Docket No.: PB19-0024-USenvironment condition of the vehicle based on the number of times of the occurrence of the first 
	when the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy are estimated, check whether the first criteria information entropy belongs to values between the upper limit value and the lower limit value of the first reference information entropy stored in the apparatus while corresponding to a travelling environment condition corresponding to the current travelling environment condition of the vehicle, check whether the second criteria information entropy belongs to values between the upper limit value and the lower limit value of the second reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle, and check whether the third criteria information entropy belongs to values between the upper limit value and the lower limit value of the third reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle; and 
	when it is checked that any one of the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy does not belong to the values between the upper limit value and the lower limit values of the first reference information entropy, the second reference information entropy, and the third reference information entropy 

3. (Currently Amended) 	The apparatus of claim 1, wherein the processor is further configured to: 
when it is checked that any one of the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy belongs to the values between the upper limit value and the lower limit values of the first reference information entropy, the second reference information entropy, 4Application No. 16/721,934Docket No.: PB19-0024-USand the third reference information entropy stored while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle, generate a continuous monitoring event, 
wherein when the continuous monitoring event is generated, the processor checks the control signal associated with the travelling of the vehicle by accessing the ECU of the vehicle again to re-check the current travelling environment condition of the vehicle, 
the processor re-collects N packets additionally generated through the CAN communication network and regenerates a packet group formed of the re-collected N packets, and checks IDs allocated to the N packets forming the regenerated packet group and counts the number of times of the occurrence of each of the first overlapping event, the second overlapping event, and the third overlapping event again, 
the processor re-estimates the first criteria information entropy representing a quantity of information for fourth packet IDs generable through the CAN communication network under the re-checked current travelling environment condition of the vehicle based on the re-counted number of times of the occurrence of the first overlapping event and the number of N packets forming the re-generated packet group, re-estimates the second criteria information entropy representing a quantity of information for fifth packet IDs generable through the CAN 
when the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy are re-estimated, the processor checks whether the re-estimated first criteria information entropy belongs to the values between the upper limit value and the lower limit value of the first reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the re-checked current travelling environment condition of the vehicle, 5Application No. 16/721,934Docket No.: PB19-0024-USchecks whether the re-estimated second criteria information entropy belongs to the values between the upper limit value and the lower limit value of the second reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the re-checked current travelling environment condition of the vehicle, and checks whether the re-estimated third criteria information entropy belongs to the values between the upper limit value and the lower limit value of the third reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the re-checked current travelling environment condition of the vehicle, and 
when it is checked that any one of the re-estimated first criteria information entropy, the re-estimated second criteria information entropy, and the re-estimated third criteria information entropy does not belong to the values between the upper limit values and the lower limit values of the first reference information entropy, the second reference information entropy, and the 

5. (Currently Amended) 	The apparatus of claim 1, the processor is further configured to: 
repeatedly perform simulation travelling according to each of the plurality of travelling environment conditions on the vehicle as many as the predetermined number of times of a training by applying a control signal to the ECU of the vehicle so as to have a travelling environment according to each of the plurality of travelling environment conditions; 
count the total number of plurality of packets sequentially generated through the CAN communication network inside the vehicle 7Application No. 16/721,934Docket No.: PB19-0024-USand the number of times of occurrence of a fourth overlapping event, a fifth overlapping event, and a sixth overlapping event generated for the plurality of packets whenever the simulation travelling is repeatedly performed the predetermined number of times of the training for each of the plurality of travelling environment conditions, and estimate first for-test information entropy representing a quantity of information for fourth packet IDs generable through the CAN communication network according to each of the plurality of travelling environment conditions based on the number of times of the occurrence of the fourth overlapping event, estimate second for-test information entropy representing a quantity of information for fifth packet IDs generable through the CAN communication network according to each of the plurality of travelling environment conditions based on the number of times of the occurrence of the fifth overlapping event, and estimate third for-test information entropy representing a quantity of information for sixth packet IDs generable through the CAN communication network according to each of the plurality of travelling environment conditions based on the number of times of the occurrence of the sixth overlapping event; and 
apparatus, correspond the maximum value and the minimum value of the second for-test information entropy checked for each of the plurality of travelling environment conditions to the upper limit value and the lower limit value of the second reference information entropy checked for each of the plurality of travelling environment conditions and store the maximum value and the minimum value of the second for-test information entropy in the apparatus, and correspond the maximum value and the minimum value of the third for-test information entropy checked for each of the plurality of travelling environment conditions to the upper limit value and the lower limit value of the third reference information entropy for each of the plurality of travelling environment conditions and store the maximum value and the minimum value of the third for-8Application No. 16/721,934Docket No.: PB19-0024-UStest information entropy in the apparatus, 
wherein the fourth overlapping event is generated when two packets having a same packet ID are continuously generated through the CAN communication network, the fifth overlapping event is generated when three packets having a same packet ID are continuously generated through the CAN communication network, and the sixth overlapping event is generated when four packets having a same packet ID are continuously generated through the CAN communication network.


maintaining the apparatus in which for each of a plurality of 9Application No. 16/721,934Docket No.: PB19-0024-UStravelling environment conditions, an upper limit value and a lower limit value of predetermined first reference information entropy, an upper limit value and a lower limit value of predetermined second reference information entropy, and an upper limit value and a lower limit value of predetermined third reference information entropy for detecting external data intrusion on a vehicle are stored; 
checking a control signal associated with travelling of the vehicle by accessing an Electronic Control Unit (ECU) of the vehicle and checking a current travelling environment condition of the vehicle; 
collecting N packets (N is a natural number equal to or larger than 2) sequentially generated through an in-vehicle Controller Area Network (CAN) communication network and generating a packet group formed of the N packets, and counting each of the number of times of occurrence of a first overlapping event, a second overlapping event, and a third overlapping event by checking packet identifiers (IDs) allocated to the N packets forming the packet group, wherein the first overlapping event is generated when two packets having a same packet ID are continuously generated through the CAN communication network, the second overlapping event is generated when three packets having a same packet ID are continuously generated through the CAN communication network, and the third overlapping event is generated when four packets having a same packet ID are continuously generated through the CAN communication network; 
estimating first criteria information entropy representing a quantity of information for first packet IDs generable through the CAN communication network under the current travelling environment condition of the vehicle based on the number of times of the occurrence of the first overlapping event and the number of N packets forming the packet group, estimating second 
when the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy are estimated, checking whether the first criteria information entropy belongs to values between the upper limit value and the lower limit value of the first reference information entropy stored in the apparatus while corresponding to a travelling environment condition corresponding to the current travelling environment condition of the vehicle, checking whether the second criteria information entropy belongs to values between the upper limit value and the lower limit value of the second reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle, and checking whether the third criteria information entropy belongs to values between the upper limit value and the lower limit value of the third reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle; and 
when it is checked that any one of the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy does not belong to the values between the upper limit value and the lower limit values of the first reference information entropy, the second reference information entropy, and the third reference information entropy stored while corresponding to the travelling environment condition corresponding to the current 

9. (Currently Amended) 	The method of claim 7, further comprising: 
when it is checked that any one of the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy belongs to the values between the upper limit value and the lower limit values of the first reference information entropy, the second reference information entropy, and the third reference information entropy stored while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle, generating a continuous monitoring event; 
wherein when the continuous monitoring event is generated, checking the control signal associated with the travelling of the vehicle by accessing the ECU of the vehicle again to re- check the current travelling environment condition of the vehicle; 
re-collecting N packets additionally generated through the CAN communication network and regenerating a packet group formed of the re-collected N packets, and checking IDs 12Application No. 16/721,934Docket No.: PB19-0024-USallocated to the N packets forming the regenerated packet group and counting the number of times of the occurrence of each of the first overlapping event, the second overlapping event, and the third overlapping event again; 
re-estimating the first criteria information entropy representing a quantity of information for fourth packet IDs generable through the CAN communication network under the re-checked current travelling environment condition of the vehicle based on the re-counted number of times of the occurrence of the first overlapping event and the number of N packets forming the re-generated packet group, re-estimating the second criteria information entropy representing a quantity of information for fifth packet IDs generable through the CAN communication network under the re-checked current travelling environment condition of the vehicle based on the re-counted number of times of the occurrence of the second overlapping event and the number of 
when the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy are re-estimated, checking whether the re-estimated first criteria information entropy belongs to the values between the upper limit value and the lower limit value of the first reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the re- checked current travelling environment condition of the vehicle, checking whether the re- estimated second criteria information entropy belongs to the values between the upper limit value and the lower limit value of the second reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the re-checked current travelling environment condition of the vehicle, and checking whether the re-estimated third criteria information entropy belongs to the values between the upper limit value and the lower limit value of the third reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the re-checked current travelling environment condition of the vehicle, and 
when it is checked that any one of the re-estimated first criteria information entropy, the 13Application No. 16/721,934Docket No.: PB19-0024-USre-estimated second criteria information entropy, and the re-estimated third criteria information entropy does not belong to the values between the upper limit values and the lower limit values of the first reference information entropy, the second reference information entropy, and the third reference information entropy stored while corresponding to the travelling environment condition corresponding to the re-checked current travelling environment condition of the vehicle, determining that the external data intrusion occurs on the vehicle.

11. (Currently Amended) 	The method of claim 7, further comprising: 
repeatedly performing simulation travelling according to each of the plurality of travelling environment conditions on the vehicle as many as the predetermined number of times of a training by applying a control signal to the ECU of the vehicle so as to have a travelling environment according to each of the plurality of travelling environment conditions; 
counting the total number of plurality of packets sequentially generated through the CAN communication network and the number of times of occurrence of a fourth overlapping event, a fifth overlapping event, and a sixth overlapping event generated for the plurality of packets whenever the simulation travelling is repeatedly performed the predetermined number of times of the training for each of the plurality of travelling environment conditions, and estimating first for-test information entropy representing a quantity of information for fourth packet IDs generable through the CAN communication network according to each of the plurality of travelling environment conditions based on the number of times of the occurrence of the fourth overlapping event, estimating second for-test information entropy representing a quantity of information for fifth packet IDs generable through the CAN communication network according to each of the plurality of travelling environment conditions based on the number of times of the occurrence of the fifth overlapping event, and estimating third for-test information entropy representing a quantity of information for sixth packet IDs generable through the CAN communication network according to each of the plurality of travelling environment conditions based on the number of times of the occurrence of the sixth overlapping event; and 
checking maximum values and minimum values of the first for-test information entropy, the second for-test information entropy, and the third for-test information entropy repeatedly estimated by the predetermined number of times of the training for each of the plurality of travelling environment conditions, and corresponding the maximum value and the minimum 15Application No. 16/721,934Docket No.: PB19-0024-USvalue of the first for-test information entropy checked for each of the plurality of travelling apparatus, corresponding the maximum value and the minimum value of the second for-test information entropy checked for each of the plurality of travelling environment conditions to the upper limit value and the lower limit value of the second reference information entropy checked for each of the plurality of travelling environment conditions and storing the maximum value and the minimum value of the second for-test information entropy in the apparatus, and corresponding the maximum value and the minimum value of the third for-test information entropy checked for each of the plurality of travelling environment conditions to the upper limit value and the lower limit value of the third reference information entropy checked for each of the plurality of travelling environment conditions and storing the maximum value and the minimum value of the third for-test information entropy in the apparatus, wherein the fourth overlapping event is generated when two packets having a same packet ID are continuously generated through the CAN communication network, the fifth overlapping event is generated when three packets having a same packet ID are continuously generated through the CAN communication network, and the sixth overlapping event is generated when four packets having a same packet ID are continuously generated through the CAN communication network.

13. (Currently Amended) 	A non-transitory computer readable recording medium having a program recorded therein for allowing a computer to execute a method of operating an apparatus for detecting in-vehicle external data intrusion by comparing multiple information entropy, the method comprising: 
maintaining the apparatus in which for each of a plurality of travelling environment conditions, an upper limit value and a lower limit value of predetermined first reference information entropy, an upper limit value and a lower limit value of predetermined 
checking a control signal associated with travelling of the vehicle by accessing an Electronic Control Unit (ECU) of the vehicle and checking a current travelling environment condition of the vehicle; 
collecting N packets (N is a natural number equal to or larger than 2) sequentially generated through an in-vehicle Controller Area Network (CAN) communication network and generating a packet group formed of the N packets, and counting each of the number of times of occurrence of a first overlapping event, a second overlapping event, and a third overlapping event by checking packet identifiers (IDs) allocated to the N packets forming the packet group, wherein the first overlapping event is generated when two packets having a same packet ID are continuously generated through the CAN communication network, 17Application No. 16/721,934Docket No.: PB19-0024-USthe second overlapping event is generated when three packets having a same packet ID are continuously generated through the CAN communication network, and the third overlapping event is generated when four packets having a same packet ID are continuously generated through the CAN communication network; 
estimating first criteria information entropy representing a quantity of information for first packet IDs generable through the CAN communication network under the current travelling environment condition of the vehicle based on the number of times of the occurrence of the first overlapping event and the number of N packets forming the packet group, estimating second criteria information entropy representing a quantity of information for second packet IDs generable through the CAN communication network under the current travelling environment condition of the vehicle based on the number of times of the occurrence of the second overlapping event and the number of N packets forming the packet group, and estimating third criteria information entropy representing a quantity of information for third packet IDs generable 
when the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy are estimated, checking whether the first criteria information entropy belongs to values between the upper limit value and the lower limit value of the first reference information entropy stored in the apparatus while corresponding to a travelling environment condition corresponding to the current travelling environment condition of the vehicle, checking whether the second criteria information entropy belongs to values between the upper limit value and the lower limit value of the second reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle, and checking whether the third criteria information entropy belongs to values between the upper limit value and the lower limit value of the third reference information entropy stored in the apparatus while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle; and 
when it is checked that any one of the first criteria information entropy, the second criteria information entropy, and the third criteria information entropy does not belong to the 18Application No. 16/721,934Docket No.: PB19-0024-USvalues between the upper limit value and the lower limit values of the first reference information entropy, the second reference information entropy, and the third reference information entropy stored while corresponding to the travelling environment condition corresponding to the current travelling environment condition of the vehicle, determining that the external data intrusion occurs on the vehicle.

Allowable Subject Matter
Claims 1-13 are allowed as amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Galula et al. (US10,298,612 B2; hereinafter, “Galula”), Lee et al. (KR2018-0021287A; hereinafter, “Lee”), Kim (KR10-1857554B1; hereinafter “Kim”),  Jung et al. (KR10-1638613B1; hereinafter “Jung”), Wang et al. (“An Entropy Analysis Based Intrusion Detection System for Controller Area Network in Vehicles”, 2018 31st IEEE International System-on-Chip Conference (SOCC), Pages: 90-95; hereinafter, “Wang”); and Wu et al. (“Sliding Window Optimized Information Entropy Analysis Method for Intrusion Detection on In-Vehicle Networks”, 2018 IEEE Access Volume: 6, Pages: 45233-45245; hereinafter, “Wu”).
Galula discloses a system and method for providing security to a network which includes maintaining a model of an expected behavior of data communications over the in-vehicle communication network; receiving a message sent over the network; determining based on the model and based on a timing attribute of the message, whether or not the message complies with the model. Lee discloses an intrusion detecting method comprising: monitoring CAN messages of a network inside the vehicle; counting a message generating number with respect to each of CAN IDs used in the network inside the vehicle by using the CAN IDs of the CAN messages; calculating entropy (H′) by using the message generating number with respect to each of all CAN IDs used in the network inside the vehicle; determining whether the entropy (H′) is smaller than a threshold value for a preset first attack; and providing notice with respect to first attack generation to a driver if the entropy (H′) is smaller than the threshold value for the first attack. Kim discloses an apparatus and method for detecting an external data intrusion into a vehicle characterized by obtaining the same kind of data through external sensors mounted on the vehicle and an ECU; comparing the two data to check if they have similar values to each other; and determining that the intrusion of the external data occurs in the vehicle if the two data have values that are not similar to each other. Jung discloses an intrusion detection system and 
What is missing from the prior art is the apparatus comprising a processor configured to: store, for each of a plurality of travelling environment conditions, an upper limit value and a lower limit value of predetermined first reference information entropy, an upper limit value and a lower limit value of predetermined second reference information entropy, and an upper limit value and a lower limit value of predetermined third reference information entropy for detecting external data intrusion on a vehicle, in the apparatus; check a control signal associated with travelling of the vehicle by accessing an Electronic Control Unit (ECU) of the vehicle and check a current travelling environment condition of the vehicle; collect N packets (N is a natural number equal to or larger than 2) sequentially generated through an in-vehicle Controller Area Network (CAN) communication network and generate a packet group formed of the N packets, and count each of the number of times of occurrence of a first overlapping event, a second overlapping event, and a third overlapping event by checking packet identifiers (IDs) allocated to the N packets forming the packet group, wherein the first overlapping event is generated when two packets having a same packet ID are continuously generated through the CAN . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491